Marshall, J.,
dissents from the second paragraph of the syllabus and the corresponding portion of the opinion. At common law, growing crops have been considered personal property. That principle has been followed in this state in a number of cases and was followed in Polley v. Johnson, 52 Kan. 478, 35 Pac. 8, where it was held that such crops could be sold on execution. That case is supported by the weight of authority in the United States. The present case comes within the provisions of section 61-1220 of the Revised Statutes, which recognizes the rule of common law that growing crops may be sold on execution.